Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Sluzas on 09/02/2021.

The application has been amended as follows: 
Replace claim 1 with the following:
“1. 	A fluidized bed pellet reactor for softening hard water, the reactor comprising: a reactor tank for containing a fluidized bed of pellets; means for providing fine sand for use as crystallization seeds to the reactor tank; an inflow pump for pumping inflow fluid to be treated into the reactor tank to fluidize the bed of pellets; means for providing reagent to the reactor tank for adjusting the pH of the fluid in the reactor tank; means for withdrawing treated water as an effluent from the reactor tank; means for withdrawing pellets from the reactor tank; and means for measuring the weight of the reactor tank and the contents of the reactor tank, wherein the means for 
Cancel Claim 7.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over prior arts Int. J. Environ. Res. Public Health 2018,15,1592 (hereinafter referred to as "Hu"), and IFAC Proceedings Volumes, Volume 12, Issue 8, 1979, Pages 907-916 (hereinafter referred to as "Saelid").
Hu discloses (fig. 1, abstract, paragraph 2.2) a fluidized bed pellet reactor for softening hard water, the reactor comprising: a reactor tank (CPFB reactor) for containing a fluidized bed of pellets; means for providing fine sand (Seed dosing) for use as crystallization seeds to the reactor tank; an inflow pump (inlet pump) for pumping inflow fluid to be treated into the reactor tank to fluidize the bed of pellets; means for providing reagent (NaOH dosing) to the reactor tank; means for withdrawing treated water (effluent) as an effluent from the reactor tank; means for withdrawing pellets (pellet discharge) from the reactor tank.
However, Hu does not teach that the reactor comprises means for measuring the weight of the reactor tank, wherein the means for measuring the weight of the reactor tank includes a plurality of load cells for sensing the distribution of weight within the reactor tank.
Saelid discloses measuring of reactor tank weight using ADP cell(s), however, fails to teach that the means for measuring the weight of the reactor tank includes a plurality of load cells for sensing the distribution of weight within the reactor tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777